Citation Nr: 1045375	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 31, 2005, 
for the award of service connection for Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1999 through 
December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claim for an effective date earlier 
than August 31, 2005 for the award of service connection for 
Hodgkin's Lymphoma.

During the pendency of the appeal, by way of a July 2007 rating 
decision, the Veteran's claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) was granted.  As the Veteran's claim has been 
granted, this issue is no longer before the Board for 
adjudication.


FINDING OF FACT

The Veteran's application for entitlement to service connection 
for Hodgkin's Lymphoma was received by VA on August 31, 2005.


CONCLUSION OF LAW

The criteria for award of an effective date prior to August 31, 
2005, for a grant of service connection for Hodgkin's Lymphoma 
have not been met.  38 U.S.C.A. § 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective date 
of an award.

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2006, 
prior to the adjudication of his claim for an earlier effective 
date for his service-connected Hodgkin's Lymphoma.  Specifically, 
the notification to the Veteran apprised him of what the evidence 
must show to establish entitlement to an earlier effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA medical records.  The Veteran 
has not identified any outstanding evidence, and there is no 
indication that any additional action is needed to comply with 
the duty to assist.  For this issue, the outcome of the appeal 
turns on a determination as to the date that a claim for service 
connection for Hodgkin's Lymphoma was received.  There is no need 
for further medical examination or opinion, and therefore, the 
Board finds that no further development action is required.
 
II. Law and Analysis

Generally, the effective date of an award of disability 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for an increase, shall be the date 
of receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from service, 
if the claim is received within one year after separation.  
Otherwise, the effective date is the date VA receives the claim, 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  
If a claim for an effective date of an award of disability 
compensation is based on presumptive service connection, and a 
claim is received within one year after separation from active 
duty, the effective date is the date entitlement arose; 
otherwise, the effective date is the date of receipt of the 
claim, or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

The Veteran contends that he is entitled to an earlier effective 
date for his award of service connection for Hodgkin's Lymphoma.  
He alleges that the effective date of his award should be the 
date following discharge from active duty service because the 
U.S. Army failed to diagnose his Hodgkin's Lymphoma during his 
time in service despite the fact that he was suffering from 
symptoms of the disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 31, 
2005, is the correct date for the grant of service connection for 
Hodgkin's Lymphoma.  While the Veteran has alleged that he is 
entitled to an earlier effective date for his award of service 
connection, there is no basis under the governing legal criteria 
to establish that he is legally entitled to an earlier effective 
date.

In this case, the basic facts are not in dispute.  Although the 
Veteran was released from active duty in December 2003, he did 
not file a claim for service connection for Hodgkin's lymphoma 
until August 2005, which was received by the RO on August 31, 
2005.  Because the Veteran's claim for service connection was not 
received within one year of separation from service, the 
effective date can only be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110.

Although it has been shown that entitlement arose at the time of 
separation from service in December 2003, (the record includes a 
May 2005 statement from J.M., P.A. opining that the Hodgkin's 
lymphoma disease process was active in 2003-during active duty 
service, and also includes a December 2005 opinion by G.C., M.D. 
stating that the Veteran's in-service symptoms of chest pain, 
night sweats, and abnormal chest x-ray were related to his later 
diagnosed Hodgkin's lymphoma), the effective date by law, cannot 
be any earlier than the date the Veteran's claim for service 
connection was received-August 31, 2005, because that would be 
the later of the two dates.

Prior to August 31, 2005, the record does not contain any earlier 
statement or action indicating an intent to file a claim.  In 
fact, the Veteran did not submit anything to VA prior to the 
receipt of his claim on August 31, 2005, that pertained to or 
referred to his Hodgkin's lymphoma.  As such, the Veteran did not 
demonstrate an intent to raise an informal claim for service 
connection.  Therefore, the Board finds that a formal or informal 
claim was not received prior to the formal claim filed on August 
31, 2005.  

The Board has considered the Veteran's claim for an earlier 
effective date based on the regulations pertaining to both direct 
and presumptive service connection under 38 C.F.R. § 3.400(b)(2); 
however, because the Veteran did not submit a claim for service 
connection for Hodgkin's Lymphoma within a year of his discharge 
from service in December 2003, under either direct or presumptive 
service connection provisions, the Veteran is not entitled to an 
effective date earlier than the date of receipt of his claim.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the claim 
for an award of service connection for Hodgkin's Lymphoma at an 
earlier date.  Although the Veteran contends that the effective 
date for the grant of service connection for Hodgkin's Lymphoma 
should be earlier than August 31, 2005, the record presents no 
evidentiary basis for the assignment of an earlier effective 
date.  As noted above, the effective date for a claim shall be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds 
that the date the claim was filed, August 31, 2005, controls. 
 The governing legal authority is clear and specific, and VA is 
bound by it.  As such, the claim for an earlier effective date is 
denied.


ORDER

Entitlement to an effective date earlier than August 31, 2005, 
for the grant of service connection for Hodgkin's Lymphoma is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


